Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 6 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Augt 6th 1775 Sunday Night 12 oClock
May it Please your Excellency

I wrote you a Scroll from Malding this afternoon[.] The hurry I was in to return back to Chelsea again, the Inconveniances for writing I hope will Excuse me.
I think it my duty to give your Excellency a more full & Particular account of this affair[.] Between 4 & 5 Clock I heard the report of Cannon from the floating Battery’s & Soon found they were upon the move[.] I emediatly ordered all the Companies to turn out & March down toward the ferry (Winisimit I mean) & I would ride forward and make what Discoveries I could, which I did, When I came to Greens Hill Point, I saw the Buildings at Penny ferry in flames, I was then within Larg Muskit Shot of Bunker Hill, & not but about 20 rods from Malding Point Sentry Box, the mouth of a Larg Crick between, & to go round was 4 Miles, I turnd Back and came to the Men (3 companes only the other was about 1½ miles off towards Chelsea Beach) ordred a detachment of an officer & 20 Men to Join the Main Guard then at the ferry Ways and go emediatly up to the top of Greens Hill & watch the Motions of the enimy and if they Should attempt to land to Salute them with Powder & Ball in the most Vigourous maner[.] the Main body was at a Certain Corner in the road near the Ferry with orders for part (in case of an ingagement) to go to there assistance while the remaining few was to Assend a Neighbouring Hill to the eastward & Guard their Retreat[.] These Orders being given with all possable dispatch, I proceeded to Malding as quick as possable found that Capt. Lindsey was gone home, & his Company dispersd, all but a few with the Lieut. was down at the House that was Burnt[.] I went to him and enquired into the matter who Informd me that the Capt. was gone Home & near one half the Company was fled & where they were gone he could not tell, I ordred him to Rally his Company & Guard his Post which he Seem’d willing & ready to preform as far as Lay in his Power.

The Floating Batterys & Boats were by this time got over to the Enimys Shore and a considerable number of Men Paraded on the Bank & Beach near the Boats[.] I was anxious to Return to Chelsea had an oppertunity to Write which I did by Mr Chamberlin who was able to give some more full account than what I wrote in so great a hurry, I then went back to Chelsea & ordered a Guard of about 20 Men Including Office[r]s to go up to Malding Point & plant a Sufficient number of Sentrys to Guard the Place also ordred all the Guards (at Chelsea) doubled. we have no less than 4 Guards here in diferent Places also ordred all the Officers & men to turn out tomorrow morning Just before Day[.] I hope to be one with them.
I came up from the ferry about 10 oClock this Evening was informd thire, that the Large flat Bottomd Boat & Bearge (that went full of Men with the floating Batterys to burn the House) was Returnd to Boston on the Ships Just in the Grey of the Evening.
I have Just Receivd your Excellencis Letter of this Evening which Mentions 50 Regulars Landing. I cannot tell the number nor Certainly how the Houses were fired as Som People Say they Saw them Landed others Say they did not Land, but they saw the Corcare Set them on fire, but its my oppinion at Present that they Landed & set them on fire[.] your Excellency desires me to Make a Strict Enquiry into the Conduct of that Company which I was determined to do tomorrow & Shall Report.
If your Excellency Should have occasion to proceed with any of that company would Humbly Beg you would not Stile them Such or Such a one in Colonel Gerrishes Regiment as I think they never Properly belongd to sd Regiment and was Returned only as doing duty in Said Regiment.
Hoping Soon to give Your Excellency a more full account I Remain your Excellencys most Humbe And Obediant Servnt

Loammi Baldwin Lut. Col.

